--------------------------------------------------------------------------------

Exhibit 10.2


INCENTIVE STOCK OPTION AGREEMENT


This Incentive Stock Option Agreement (this “Agreement”), effective as of [●]
(the “Grant Date”), is entered into by and between Reliant Bancorp, Inc., a
Tennessee corporation (the “Company”), and [●] (the “Optionee”).


WHEREAS, the Option (as defined below) evidenced by this Agreement is granted
under the Commerce Union Bancshares, Inc. 2015 Equity Incentive Plan dated June
18, 2015 (as such plan may be amended from time to time, the “Plan”).


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and in further consideration of the services to be
rendered by the Optionee to the Company or to a “parent corporation” or a
“subsidiary corporation” thereof, as such terms are defined in Code
Sections 424(e) and 424(f), respectively (each, an “Affiliate”), the Company and
the Optionee agree as follows:


1.           Incorporation of Plan; Acceptance.
 
(a)          The provisions of the Plan are hereby incorporated herein by
reference. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the Plan and any capitalized
terms used but not defined in this Agreement shall have the meanings ascribed to
such terms in the Plan. The Committee shall have the final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder and hereunder, and its decisions shall be binding and
conclusive upon the Optionee and the Optionee’s legal and personal
representatives, heirs, beneficiaries, and permitted assigns in respect of any
questions arising under the Plan or this Agreement. In the event of a
discrepancy between the Plan and this Agreement, the provisions of the Plan
shall control.
 
(b)          The Optionee has been provided a copy of the Plan and has read and
understands the terms and provisions of the Plan and this Agreement and accepts
the Option subject to all of the terms and conditions of the Plan and this
Agreement. The Optionee acknowledges that there may be adverse tax consequences
upon the exercise of the Option or the disposition of the underlying shares of
Company Stock (as defined below) and that the Optionee should consult with the
Optionee’s tax advisor prior to any such exercise or disposition.
 
2.           Grant of Option.  The Optionee is hereby granted the right and
option to purchase, subject to the terms and conditions of this Agreement and
the Plan, [●] shares of common stock, par value $1.00 per share, of the Company
(the “Company Stock”) at the Option Price specified in Section 3 below (the
“Option”). The Option is intended to qualify as an Incentive Stock Option;
provided, however, the Company makes no representation or guarantee that the
Option in fact will qualify as an Incentive Stock Option. To the extent that the
aggregate Fair Market Value (determined as of the grant date) of the shares of
Company Stock with respect to which Incentive Stock Options are exercisable for
the first time by the Optionee during any calendar year (under all plans of the
Company and its Affiliates) exceeds $100,000, the options or portions thereof
that exceed such limit (according to the order in which they were granted) shall
be treated as Non-Qualified Stock Options. Except as otherwise indicated by the
context, the term “Optionee” as used in this Agreement shall be deemed to
include any person who validly acquires the right to exercise this Option under
the terms of this Agreement and the Plan.


3.           Option Price.  The exercise price for shares of Company Stock
subject to the Option shall be $[●] per share (the “Option Price”). The Option
Price represents the Fair Market Value of the Company Stock on the Grant Date.



--------------------------------------------------------------------------------

4.            Vesting.


(a)          Subject to Section 4(b), the Option shall vest in five equal
installments on each of the first five anniversaries of the Grant Date in
accordance with the vesting schedule set forth in the table below, provided that
the Optionee is still employed by the Company or any Affiliate thereof on the
respective vesting date.



 
Vesting date
[●]
[●]
[●]
[●]
[●]
 
Shares as to which Option vests
[●]
[●]
[●]
[●]
[●]



There shall be no proportional or partial vesting during the period prior to
each vesting date, and all vesting shall occur only on the appropriate vesting
date. The Grantee’s right of exercise shall be cumulative so that to the extent
the Option is not exercised in any period to the maximum extent permissible it
shall continue to be exercisable, in whole or in part, with respect to all
shares for which it is vested until the earlier of the Expiration Date or the
termination of the Option under the Plan or this Agreement.


(b)          Notwithstanding the vesting schedule provided for in Section 4(a),
in the event of a Change in Control, the Committee shall take such action(s)
with respect to the Option as are permitted by Section 12 of the Plan.


5.           Option Term.  Subject to Section 6, the Option may be exercised at
any time prior to the close of business on the 10th anniversary of the Grant
Date (the “Expiration Date”) with respect to, but only with respect to, shares
of Company Stock as to which the Option has vested. To the extent not exercised,
the Option shall expire as of the Expiration Date.


6.           Exercise of Option.


(a)          Except as otherwise provided below, the Optionee may exercise any
vested portion of the Option prior to the Expiration Date by transmitting notice
of exercise and the required Option Price to the Chief Financial Officer of the
Company. The notice of exercise shall specify the number of shares of Company
Stock to be purchased and the aggregate Option Price tendered in payment for
such shares and shall otherwise be in such form as may be required by the
Committee.


(b)          Except as otherwise provided in Section 6(c) or Section 6(d), in
the event the Optionee experiences a Termination of Service, the Optionee may
exercise any vested portion of the Option until the earlier of (i) the date that
is three months following the Termination of Service and (ii) the Expiration
Date, unless such Termination of Service is for Cause. In the event the Optionee
experiences a Termination of Service for Cause, the Option shall terminate
immediately and the Optionee may not thereafter exercise any portion of the
Option, whether vested or unvested.


(c)          In the event the Optionee experiences a Termination of Service as a
result of the Optionee’s Disability, the Optionee may exercise any vested
portion of the Option until the earlier of (i) the date that is 12 months
following the Termination of Service and (ii) the Expiration Date.


(d)          In the event the Optionee experiences a Termination of Service as a
result of the Optionee’s death, any vested portion of the Option may be
exercised by the Optionee’s estate or by any person who has acquired the Option
from the Optionee by bequest or inheritance, but only within such period of time
ending on the earlier of (i) the date that is 12 months following the
Termination of Service and (ii) the Expiration Date.


2

--------------------------------------------------------------------------------

(e)          Payment of the aggregate Option Price for the number of shares of
Company Stock with respect to which the Option is exercised shall be made, to
the extent permitted by applicable laws, rules, and regulations, (i) in cash, or
by certified or cashier’s check or wire transfer payable to the order of the
Company, or (ii) through a “cashless exercise program” established with a
broker.


7.           Tax Liability and Withholding.


(a)          The Company or an Affiliate shall have the authority and the right
to deduct or withhold, or to require the Grantee to pay to the Company or such
Affiliate, an amount sufficient to satisfy any federal, state, local, and
foreign tax withholding obligations (including without limitation any FICA and
other employment tax obligations) arising in respect of or in connection with
the exercise of the Option. Unless otherwise determined by the Committee, such
tax withholding obligations shall be satisfied by the Company withholding shares
of Company Stock from the shares of Company Stock otherwise issuable to the
Optionee as a result of the exercise of the Option, provided that there shall
not be withheld any shares of Company Stock with a Fair Market Value in excess
of the maximum amount of tax required by law to be withheld.


(b)          Notwithstanding any action the Company or any Affiliate takes with
respect to any or all income tax, social security tax, Medicare tax, payroll
tax, or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Optionee’s responsibility
and the Company (i) makes no representation or undertakings regarding the
treatment of any Tax-Related Items in connection with the grant, vesting, or
exercise of the Option or the subsequent sale of any shares of Company Stock
received upon the exercise of the Option and (ii) does not commit to structure
the Option to reduce or eliminate the Optionee’s liability for Tax-Related
Items.


8.           Qualification as Incentive Stock Option. This Option is intended to
qualify as an “incentive stock option” as defined in Section 422 of the Code to
the extent permitted under applicable laws, rules, and regulations. The Optionee
understands that, in order to obtain the benefits of an incentive stock option,
the shares of Company Stock for which incentive stock option treatment is
desired may not be sold or otherwise disposed of within one year following the
date of exercise of the Option or within two years from the Grant Date. The
Optionee agrees that the Company will not be liable or responsible for any
additional tax liability the Optionee incurs in the event the Internal Revenue
Service for any reason determines that the Option does not qualify as an
Incentive Stock Option.


9.           Disqualifying Disposition. If the Optionee disposes of the shares
of Company Stock received upon the exercise of the Option prior to either two
years from the Grant Date or one year from the date the shares are transferred
to the Optionee pursuant to the exercise of the Option (a “Disqualifying
Disposition”), the Optionee shall notify the Company in writing within 30 days
after such disposition of the date and terms of such disposition. The Optionee
also agrees to provide the Company with any other information concerning any
such Disqualifying Disposition which the Company reasonably requests for tax
purposes.


10.         Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Company Stock subject thereto shall be subject to
compliance by the Company and the Optionee with all applicable requirements of
federal and state securities laws, rules, and regulations and all applicable
requirements of any stock exchange on which shares of Company Stock may be
listed. No shares of Company Stock shall be issued pursuant to this Option
unless and until any then applicable requirements of state and federal laws,
rules, and regulations and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.


3

--------------------------------------------------------------------------------

11.         Evidence of Ownership.  As soon as reasonably practicable after any
exercise of the Option, in whole or in part, the Company shall cause to be
issued in the name of and delivered to the Optionee book entry evidence of the
number of shares of Company Stock to which the Optionee is entitled upon such
exercise.


12.         Reservation of Shares.  Except as otherwise restricted by the Plan,
the Company shall at all times reserve and keep available a number of authorized
but unissued shares of Company Stock sufficient to permit the exercise of the
Option in full.


13.         No Rights as Shareholder.  The Optionee shall have no rights as a
shareholder of the Company with respect to any shares of Company Stock which may
be purchased upon exercise of the Option unless and until such shares are have
been duly issued to the Optionee.


14.         No Right to Continued Service.  Nothing in this Agreement confers
upon the Optionee any right to be retained by the Company or the Bank, or any
subsidiary of affiliate thereof, in any position, whether as an employee,
director, or otherwise. Further, nothing in this Agreement shall be construed to
limit the discretion of the Company or the Bank, or any subsidiary of affiliate
thereof, to terminate the Optionee’s service at any time, with or without Cause.


15.         Transferability.  The Option is not transferable by the Optionee
other than by will or the laws of descent and distribution. The Option may be
exercised during the Optionee’s lifetime only by the Optionee. Without limiting
the generality of, but subject to, the foregoing, the Option may not be
assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered and shall not be subject to execution, attachment, or similar
process. Any attempted assignment, alienation, pledge, attachment, sale, or
other transfer or encumbrance of the Option contrary to the provisions of this
Agreement or the Plan shall be void and of no force or effect and shall result
in the forfeiture of any unexercised portion of the Option.


16.         Code Section 409A.  The Option is intended to qualify as an
Incentive Stock Option exempt from the provisions of Code Section 409A. However,
in no event shall the Company be liable for any taxes, interest, penalties, or
other amounts that may be incurred by the Optionee as a result of non-compliance
with Code Section 409A.


17.         Governing Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of Tennessee without regard to conflict of
law principles.


18.         Miscellaneous.


(a)          Amendment.  Subject to any limitations set forth in the Plan, the
Committee shall have the right to amend the terms of or alter, suspend,
discontinue, cancel, or terminate the Option, prospectively or retroactively,
provided that no such amendment, alteration, suspension, discontinuance,
cancellation, or termination that would adversely affect the Grantee’s rights
under this Agreement shall be effective without the Grantee’s consent.


(b)          Notices.  Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Chief Financial Officer
of the Company at the Company’s principal corporate offices. Any notice required
to be delivered to the Optionee under this Agreement shall be in writing and
addressed to the Optionee at the Optionee’s address as shown in the records of
the Company. Either party may from time to time designate a different address
for notices by notice given in accordance with this Section 18(b). Any notice
provided under this Agreement must be delivered personally to the party to be
notified or sent by first class mail, postage prepaid, return receipt requested.


4

--------------------------------------------------------------------------------

(c)          Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Optionee or the Company to the Committee for
review. The resolution of any such dispute by the Committee shall be final and
binding on the Optionee and the Company.


(d)          Successors and Assigns. The Company may assign any of its rights
and/or delegate any of its obligations under this Agreement without the consent
of or notice to the Optionee. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company.
This Agreement and the Optionee’s rights hereunder may be transferred by the
Optionee only at death by will or the laws of descent and distribution. Subject
to the restrictions on transfer set forth herein, this Agreement will be binding
upon the Optionee and the Optionee’s executors and administrators and the
person(s) to whom the Option may be transferred by will or the laws of descent
and distribution.


(e)          Discretionary Nature of Plan. The Plan and Awards thereunder are
discretionary in nature. The grant of the Option provided for by this Agreement
does not create any contractual right or other right to receive any options or
other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Committee.


(f)          No Impact on Other Benefits.  The value of the Optionee’s Option is
not part of the Optionee’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance, or similar employee
benefit.


(g)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document will have the same
effect as physical delivery of the paper document bearing an original signature.


[Signature Page Follows]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the date first above written.


RELIANT BANCORP, INC.


By:
       
[●]
 
[●]





6

--------------------------------------------------------------------------------